Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cun et al. (US 10,215,574) describes a requesting user of the network service can operate the mobile computing device to transmit a pick-up request including a pick-up location, and the memory resources can store a designated user application to link the requesting user with the network service to facilitate a pick-up.
Badalamenti et al. (US 10,423,834) describes when the trip management module 140 receives a trip request, the trip management modules determines, from the driver inventory data store, which drivers are potential candidates to pick up the rider for the newly created trip.
Hodge (US 10,949,940) describes based on status information from one of mobile correctional facility robots regarding a delivery request from an inmate for an item, central controller can assign the task of picking up and delivering the item from its current location to another one or mobile correctional facility robots.
Brantley et al. (US 2014/0279269) describes when the customer arrives at the physical location of the retail entity, the customer can present the encoded identifier, the encoded identifier can be scanned and the engine can programmatically active the indicator in response to the scanning so that the employee can identify and deliver the items of the order to the customer.
Lawrenson et al. (US 2019/0012625) describes the order submission screen may have a button to request a facility specific route to the designated .


Reasons for Allowance
Claims 1-6, 8-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-6, 8-18, and 20, none of the cited prior art references, teach either individually or in combination, “receive, via the communication interface, from the client augmented reality device linked to the client user device, pre-staging information identifying one or more events to be performed at the enterprise center when the user of the client user device arrives at the enterprise center, wherein receiving the pre-staging information identifying the one or more events to be performed at the enterprise center comprises receiving information identifying a request to pick up at least one physical item at the enterprise center”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612